

Exhibit 10.1
[GENERAL CABLE LETTERHEAD]
November 8, 2016
VIA FACSIMILE
JPMorgan Chase Bank, N.A.
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Katherine Cliffel
Facsimile No: (216) 781-2071
 
J.P. Morgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Facsimile No: +44 20 7777 2360

Re:    Amended and Restated Credit Agreement
Dears Sirs:
Pursuant to Sections 2.09(c) and (d) of that certain Amended and Restated Credit
Agreement, dated as of September 6, 2013, as amended to the date hereof (as so
amended and as it may be further amended or modified from time to time, the
“Credit Agreement”; capitalized terms used in this letter have the meanings
assigned to such terms in the Credit Agreement), among General Cable Industries,
Inc., a Delaware corporation, General Cable Company Ltd., a company organized
under the laws of Nova Scotia, Silec Cable SAS, a French société par actions
simplifiée, Norddeutsche Seekabelwerke GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) existing under the laws of Germany,
Grupo General Cable Sistemas, S.L., a public limited liability company organized
under the laws of Spain, General Cable Corporation, a Delaware corporation, the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and J.P. Morgan Europe Limited, as European
Administrative Agent, the Borrower Representative hereby notifies you that the
Borrowers elect to reduce the Revolving Commitments to $700,000,000.00 effective
on November 15,1 2016. After giving effect to such reduction, the Borrowers will
be in compliance with the Revolving Exposure Limitations.
                    
                        
Very truly yours,
 
 
General Cable Industries, Inc.
 
 
By:
/s/ Robert C. Kreidler
 
Robert C. Kreidler
 
Interim Chief Financial Officer



cc:
Seth E. Jacobson
 
Facsimile No.: (312) 407-8511





 
 
 
 
1
Three Business Days after the date of this letter.


